Campbell, J.
The record in this case shows that defendant was prosecuted under a complaint which merely charged that on a day named he ■ didsell, furnish to, give and deliver spirituous liquors, malt liquors, brewed liquors, fermented liquors and vinous liquors” without having given bond as required by the Laws of 1881, p. 350.1 The complaint alleged no sale or other delivery to any person or persons, and did not identify any act or acts as illegal. This .defect is alleged as ground for setting aside the conviction. There is nothing in the record except the complaint to identify the charge.
We think the objection is well taken. The elementary principles of criminal law require every charge to be made with proper averments of timej place and person or circumstance. The respondent cannot without such averments know what he is to meet. The section under which the charge is made does not attempt to punish as a single offense the setting up of a contraband business as a business, and the punishment for such extensive action would hardly *630be confined to the small penalties of section 6 [How. St. §'• 2275], which are undoubtedly designed to reach single offenses. The complaint does not allege the establishment of such a business as a business. It is merely an imperfect charge of what was intended to include some single transgression. As such it is invalid for the uncertainty.
The judgment must be reversed and the prisoner discharged without day.
The other Justices concurred.

 2270. Section 1. The People oí the State oí Michigan enact, That it shall not be lawful for any person except druggists to sell, furnish to, or give any spirituous, malt, brewed, fermented, or vinous liquors, or any beverage, liquor or liquids, containing any spirituous, malt, brewed, fermented, or vinous liquors, without first having executed and delivered to the county treasurer of the county in which such business is proposed to be prosecuted or carried on, the bond required by section nine of this Act. [Howeirs Statutes.]